TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 31, 2022



                                       NO. 03-21-00033-CV


                               Michael Quinn Sullivan, Appellant

                                                  v.

                               Texas Ethics Commission, Appellee




         APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                        OPINION BY JUSTICE BAKER
                CONCURRING OPINION BY JUSTICE GOODWIN




This is an appeal from the summary judgment signed by the trial court on December 15, 2020.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the portion of the trial court’s judgment concluding that appellant is liable to

appellee for a civil penalty for his failure to register as a lobbyist in 2010 and 2011, in the portion

of the judgment awarding all taxable costs to appellee against appellant, in the portion of the

judgment describing the rate of post-judgment interest, and in the portion of the judgment

dismissing appellant’s motion for summary judgment.            Therefore, the Court affirms those

portions of the trial court’s judgment. The Court further holds that there was reversible error in

the portion of the trial court’s judgment assessing the amount of the civil penalty at $10,000.
Therefore, the Court reverses that portion of the trial court’s summary judgment and remands

that issue to the trial court for further proceedings consistent with the Court’s opinion. Appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.